DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/20 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5, 6 and 13 each recite “at least one of…and…” multiple times.  Examiner suggests “at least one selected from the group consisting of….and…”.
Claim 1 recites the limitation "the surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the catalytic material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the surface" in lines 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the weight ratio" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites “and/or”, which is indefinite.  It is unclear if the limitation following “and/or” is part of the claimed invention.
Claim 9 recites the limitation "the catalytic material" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the atomic ratio" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the other transition metals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the catalytic material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the carbon particles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “the plurality of carbon particles”.  In addition, “the particle” in line 2 lacks proper antecedent basis.
Claim 13 recites the limitation "the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "the catalytic material" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the anode" in 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitations "the atomic ratio", “the other transition metals” and “the catalytic material”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites “the first layer of catalytic material an intimate mixture”, which is not grammatically correct.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-13, 15-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al., US 2010/0035124 A1.
Thompson teaches a catalyst ink composition for a fuel cell electrode is provided. The catalyst ink composition includes: an ionomer; at least one solvent; a quantity of nanostructured thin film support cores; a catalyst formed from a precious metal, the catalyst coated onto the nanostructured thin film support cores; and a quantity of particles (abstract).  FIG. 2 shows the electrode 6 includes a matrix of an ionomer 200 having a quantity of particles 202 and a quantity of nanostructured thin film cores 204 randomly and substantially evenly distributed therethrough. At least one of the quantity of particles 202 and the quantity of nanostructured thin film cores 204 are 
The quantity of particles 202 may be formed from a carbonaceous material such as carbon black, graphite or activated carbon [0023].  The nanostructured thin film cores 204 can have a variety of geometries and orientations including straight and curved shapes, and can be twisted, curved, hollow or straight, as desired.  The nanostructured cores 204 may be longitudinally extended whiskers [0026].  The cores 204 are formed using an organic pigment such as perylene red [0027].  
One or more layers of the catalyst 206 coat the nanostructured thin film cores 204 and serve as a functional layer imparting desired catalytic properties to the nanostructured thin film cores 204. The catalyst 206 may further impart electrical conductivity and desired mechanical properties, e.g., strengthening and/or protecting the core of the catalyst coated nanostructured thin film cores 204. The catalyst 206 is formed from a precious metal having a catalytic activity suitable for use in the electrode 6 of the fuel cell 2. For example, the catalyst 206 may be formed from platinum or from one of the platinum group metals including palladium, iridium, rhodium, ruthenium, and alloys thereof. Suitable alloys based on platinum and another metal such as ruthenium, for example, may be employed. The catalyst 206 may include other alloying additions such as cobalt, chromium, tungsten, molybdenum, vanadium, iron, copper, and nickel, for example [0029].  Note chromium, molybdenum and tungsten are refractory metals.

	Regarding claim 11, the average size of the particles 202 may also be selected to provide the desired level of void porosity within the electrode 6. As a nonlimiting example, the particle size may range from about 20 nanometers to about 350 nanometers [0025].  Regarding claim 12, the ionomer 200 may include any suitable proton-conducting polymer that is substantially stable under the operating conditions and temperatures associated with operation of the fuel cell 2. In particular embodiments, the ionomer 200 is a polymer having sulfonic acid groups, for example, a perfluorosulfonic acid (PFSA) polymer. Other ionomer materials, including hydrocarbon ionomers such as sulfonated polyetherketones, aryl ketones, and polybenizimidazoles may also be used. One of ordinary skill in the art may select other proton-conducting polymers, as desired [0022].
	Regarding claim 13, a method of fabricating the electrode 6 using the catalyst ink composition includes the steps of providing a substrate for the electrode 6 and providing a catalyst ink composition including the ionomer 200, the at least one solvent, the quantity of nanostructured thin film support cores 204 with the catalyst 206 coated thereon, and the quantity of particles 202. The substrate is generally at least one of the electrolyte membrane 4 and the gas diffusion layer 10. Other suitable substrates may be selected as desired [0038].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al., US 2010/0035124 A1 in view of Hendricks et al., US 2008/0020261 A1.
See discussion of Thompson above regarding at least claim 1.  Regarding claims 9 and 19, Thompson does not explicitly teach a weight ratio of platinum to iridium and/or ruthenium.  However, the invention as a whole would have been obvious to one having ordinary skill in the art the time the invention was made because Hendricks teaches catalyst layers for fuel cells typically comprises Pt and Ru in a weight ratio of 2:1 [0061].  Hendricks teaches a catalyst layer comprising a nanostructured thin film catalyst layer comprising a catalyst material coating a layer of nanostructured support elements.  The catalyst layer may comprise a metal such as platinum or a platinum alloy [0008].  See [0062]-[0066] of Hendricks.  Regarding claims 10 and 20, Examiner further notes “the other transition metals” have been rejected under 35 USC 112 as indefinite.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M DOVE/Primary Examiner, Art Unit 1727